SUPPLEMENT DATED JANUARY 9, 2008 TO PROSPECTUSES DATED DECEMBER 31, 2003 FOR KEYPORT ADVISOR OPTIMA AND KEYPORT OPTIMA ISSUED BY SUN LIFE ASSURANCE COMPANY OF CANADA (U.S.) KEYPORT VARIABLE ACCOUNT A This supplement contains information about the UBS U.S. Allocation Portfolio that was available under your Contract. At a meeting of the Board of Trustees of the UBS Series Trust held on November 12, 2008, the Board approved the closing and liquidation of the U.S. Allocation Portfolio. Shareholders of the U.S. Allocation Portfolio are encouraged to find a suitable replacement investment for any assets they have invested in the U.S.
